PER CURIAM.
This is an appeal from a final order of the Department of Children and Families which approved a reduction of private nursing care to appellant’s minor child. We agree with appellant that because most of the transcribed hearing is so defective that it precludes meaningful appellate review, the order of denial must be REVERSED and the case REMANDED with directions for a de novo hearing to be conducted. See Tallahassee Junior Acad. v. Unemployment Appeals Comm’n, 461 So.2d 968 (Fla. 1st DCA 1984).
ERVIN, WOLF and WEBSTER, JJ., concur.